DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second color- coded upper boundary edge" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. Based on the claim construction of claim 2, Examiner believes this recitation is intended to be --the second color- coded upper boundary portion.--
Claim 2 is indefinite because it is an apparatus claim (“behavior enhancement and goal-setting system”) with a method step (“the at least one second sleeve being awarded to the user upon the user's completion of the first set of curricula”). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.05(P). This rejection may be obviated by amending the method step to a proper intended use recitation, e.g., -the at least one second sleeve capable of being awarded to the user upon the user's completion of the first set of curricula-.
Claim 4 recites the limitation "The behavior enhancement and goal setting apparatus of claim 3" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. Based on claim 3, Examiner believes this recitation is intended to be --The behavior enhancement and goal setting system of claim 3--.
All of the claims are examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiler (US 4164910 A) in view of Brady (US 5704067 A).

As to claim 1, Feiler discloses a behavior enhancement and goal-setting system (“Score registering device,” title) for providing a user with a physical representation of the user's progress in an activity (“the score or points in a game or contest,” abstract) so as to reinforce behavior supportive of the activity (the score or points are capable of reinforcing behavior supportive of the game or contest), the behavior enhancement and goal-setting system comprising:
at least one sleeve (sweatband 210), comprising a proximal open end (fig 1), a distal open end (fig 1), an inner sleeve surface (fig 1), and an outer sleeve surface (fig 1), the outer sleeve surface for receiving at least one activity reinforcement badge (capable of receiving at least one activity reinforcement badge, such as 201 in fig 1); and
at least one foundation badge (201), the at least one foundation badge being attachable to the outer sleeve surface (capable of being attached and intended to be attached, as shown in the figures), the foundation badge comprising a proximal foundation badge edge and a distal foundation badge edge (see annotated fig 2 below), the distal foundation badge edge comprising a series of primary activity badge alignment demarcations (see annotated fig 2 below and/ or col 3 line 1-5 which discloses, “Distinct areas are provided for the indicia of each score by lines of division 203 on the face of the scoreboard and differing background coloring for each of the areas.” And/ or the indicia shown in figs 1-3 and described in col 2 line 64-78: “The scoreband member for a device to be used to register the score points for a game of tennis is therefore provided with the indicia for "love", (zero, "15", "30", "40", "ADD", and "DUCE" in the form of symbols, numerals or letters representing each of these scores.”), the series of primary activity badge alignment demarcations being aligned end-to-end along the distal foundation badge edge (see annotated fig 2 below) for demarcating a series of activity badge alignment regions in distal adjacency to the distal foundation badge edge (capable of demarcating and intended to demarcate a series of activity badge alignment regions in distal adjacency to the distal foundation badge edge).  
Feiler does not disclose the at least one sleeve being formed from a fabric material.
Brady teaches a similar sleeve (Band 10) including the at least one sleeve being formed from a fabric material (col 2 line 15-25 discloses, “Band 10 is comprised at least in part of elastomeric material such as spandex fiber, thereby enabling the band to securely engage the wearer's wrist. Band 10 is further comprised at least in part of water absorbent material such as fabrics containing cotton, or synthetic foam materials.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, for the purpose of absorbing water (Brady col 2 line 20-25) such as perspiration.

    PNG
    media_image1.png
    392
    774
    media_image1.png
    Greyscale


As to claim 3, Feiler as modified discloses the behavior enhancement and goal setting system of claim 1 comprising at least one primary activity badge (Feiler 204, 205, or 208), the at least one primary activity badge being attachable to the outer sleeve surface at a select activity badge alignment region in distal adjacency to the distal foundation badge edge (capable of being attached and intended to be attached, as shown in the figures).  

As to claim 4, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 3 wherein the at least one primary activity badge comprises a foundation badge alignment demarcation (such as the point or arrow at the end of 205 or 208), the foundation badge alignment demarcation for aligning the at least one primary activity badge with a select primary activity badge alignment demarcation adjacent the distal foundation badge edge (capable of aligning and intended to align, for example, 205 points to the indicia/ alignment demarcation “30” in Feiler fig 2).

As to claim 5, Feiler discloses a behavior enhancement and goal-setting apparatus (“Score registering device,” title) for providing a user with a physical representation of the user's progress in an activity (“the score or points in a game or contest,” abstract) so as to reinforce behavior supportive of the activity (the score or points are capable of reinforcing behavior supportive of the game or contest), the behavior enhancement and goal-setting apparatus comprising:
a sleeve (sweatband 210), comprising a proximal open end (fig 1), a distal open end (fig 1), an inner sleeve surface (fig 1), and an outer sleeve surface (fig 1), the outer sleeve surface for receiving activity reinforcement badges (capable of receiving activity reinforcement badges, such as 201 in fig 1); and
a foundation badge (201 as shown in figs 1-3 or 220 as shown in fig 5), the foundation badge being attachable to the outer sleeve surface (capable of being attached and intended to be attached, as shown in the figures), the foundation badge comprising a proximal foundation badge edge and a distal foundation badge edge (see annotated fig 2 or 5 below), the distal foundation badge edge comprising a series of primary activity badge alignment demarcations (“demarcations” is a broad recitation and Feiler has a number of different features that are “demarcations” including the “lines of division 203, the text/ indicia on 201, the peripheral edges of 201, the peripheral edges of 220, the text/ indicia on 220, and/ or col 3 line 1-5 which discloses, “Distinct areas are provided for the indicia of each score by lines of division 203 on the face of the scoreboard and differing background coloring for each of the areas.” And/ or the indicia shown in figs 1-3 and described in col 2 line 64-78: “The scoreband member for a device to be used to register the score points for a game of tennis is therefore provided with the indicia for "love", (zero, "15", "30", "40", "ADD", and "DUCE" in the form of symbols, numerals or letters representing each of these scores;” see annotated fig 2 or 5 below for other exemplary “alignment demarcations”), the series of primary activity badge alignment demarcations being aligned end-to-end along the distal foundation badge edge (all of the above “alignment demarcations” are aligned end-to-end along the distal foundation badge edge) for demarcating a series of activity badge alignment regions in distal adjacency to the distal foundation badge edge (capable of demarcating and intended to demarcate a series of activity badge alignment regions in distal adjacency to the distal foundation badge edge).  
Feiler does not disclose the sleeve being formed from a fabric material.
Brady teaches a similar sleeve (Band 10) including the sleeve being formed from a fabric material (col 2 line 15-25 discloses, “Band 10 is comprised at least in part of elastomeric material such as spandex fiber, thereby enabling the band to securely engage the wearer's wrist. Band 10 is further comprised at least in part of water absorbent material such as fabrics containing cotton, or synthetic foam materials.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, for the purpose of absorbing water (Brady col 2 line 20-25) such as perspiration.

    PNG
    media_image1.png
    392
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    774
    media_image2.png
    Greyscale


As to claim 6, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 5 comprising at least one primary activity badge (one of Feiler 204, 205, 208, 219, 221, 222, or 223), the at least one primary activity badge being attachable to the outer sleeve surface at a select activity badge alignment region in distal adjacency to the distal foundation badge edge (capable of being attached and intended to be attached, as shown in the figures, and at least portions of 205 and 208 are distal to the distal edge of 201 and at least portions of 219, 221, 222, and 223 are distal to the distal edge of 220, and 219, 220, 221, 222, and 223 are all rotatable with respect to one another which such that they may be positioned distal to the distal edge of 220).  

As to claim 7, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 6 wherein the at least one primary activity badge comprises a proximal primary activity badge edge and a distal primary activity badge edge (Feiler figs 1-3 show each of 204, 205, and 208 has at least a proximal and distal edge and see annotated fig 5 below for the proximal and distal primary activity badge edges when 219 is the primary activity badge).

    PNG
    media_image3.png
    565
    774
    media_image3.png
    Greyscale


As to claim 8, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 7 wherein the at least one primary activity badge comprises a foundation badge alignment demarcation at the proximal primary activity badge edge (such as the point or arrow at the end of 205 or 208, or the text/ indicia on 219, or the peripheral edge of 219, or see annotated fig 5 below for another exemplary “alignment demarcation”), the foundation badge alignment demarcation for aligning the at least one primary activity badge with a select primary activity badge alignment demarcation adjacent the distal foundation badge edge (capable of aligning and intended to align, for example, 205 points to the indicia/ alignment demarcation “30” in Feiler fig 2 and fig 5 shows the foundation badge and primary activity badge alignment demarcations in alignment).  

    PNG
    media_image4.png
    565
    777
    media_image4.png
    Greyscale

As to claim 9, Feiler discloses the behavior enhancement and goal setting apparatus of claim 8 wherein the distal foundation badge edge is arcuate (fig 5), the series of primary activity badge alignment demarcations each comprising a foundation badge demarcation arc length (see annotated fig 5 below, please note that the claim has not defined the boundaries of the “demarcation arc length;” therefore, the a length between any two points on the arcuate peripheral edge of the badge is considered to be the “demarcation arc length”).

    PNG
    media_image5.png
    536
    748
    media_image5.png
    Greyscale

As to claim 10, Feiler discloses the behavior enhancement and goal setting apparatus of claim 9 wherein the foundation badge alignment demarcation at the proximal primary activity badge edge comprises a primary activity badge demarcation arc length (see annotated fig 5 below, please note that the claim has not defined the boundaries of the “demarcation arc length;” therefore, the a length between any two points on the arcuate peripheral edge of the badge is considered to be the “demarcation arc length”), the primary activity badge demarcation arc length being greater in magnitude than the foundation badge demarcation arc length (see annotated fig 5 below, please note that the claim has not defined the boundaries of the “demarcation arc length;” therefore, the a length between any two points on the arcuate peripheral edge of the badge is considered to be the “demarcation arc length”) for aiding the user in aligning the at least one primary activity badge in spaced relation to the distal foundation badge edge (capable of aiding the user in aligning the at least one primary activity badge in spaced relation to the distal foundation badge edge).

    PNG
    media_image5.png
    536
    748
    media_image5.png
    Greyscale

As to claim 11, Feiler as modified does not disclose the series of primary activity badge alignment demarcations comprise primary activity badge demarcation-matching coloration, the at least one primary activity badge comprising foundation badge demarcation-matching coloration, the foundation badge demarcation-matching coloration for aiding the user in aligning the at least one primary activity badge in adjacency to the foundation badge via a color-matched badge alignment demarcation pairing.
Feiler describes the activity reinforcement badge/ scoreboard 201 as having coloring (Feiler col 3 line 1-10) but is silent as to the coloring of the primary activity badges. One of ordinary skill would recognize that the colors either match or they do not. With there being only two choices, both options would be known to one of ordinary skill, and it would be obvious to one of ordinary skill in the art at the time the invention was filed to choose colors that match or colors that do not match, for the purpose of achieving the desired aesthetics or conveying the intended information.
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide “the series of primary activity badge alignment demarcations comprise primary activity badge demarcation-matching coloration, the at least one primary activity badge comprising foundation badge demarcation-matching coloration, the demarcation-matching coloration for aiding the user in aligning the at least one primary activity badge in adjacency to the foundation badge via a color-matched badge alignment demarcation pairing” and more specifically to provide “the color- matched badge alignment demarcation pairing comprises a first color shade, the at least one primary activity badge comprising a second color shade distal to the foundation badge alignment demarcation” for the purpose of aesthetics and conveying the intended information.

As to claim 12, Feiler as modified discloses the color- matched badge alignment demarcation pairing comprises a first color shade, the at least one primary activity badge comprising a second color shade distal to the foundation badge alignment demarcation (this is the result of the modification presented in the rejection of claim 11 above).  

As to claim 13, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 6 comprising at least one secondary activity badge (another one of Feiler 204, 205, 208, 219, 221, 222, or 223), the at least one secondary activity badge being attachable to the outer sleeve surface in distal adjacency to the series of activity badge alignment regions in proximal adjacency to the distal open end (capable of being attached and intended to be attached, as shown in the figures).  

As to claim 14, Feiler discloses a behavior enhancement and goal-setting apparatus (“Score registering device,” title), the behavior enhancement and goal- setting apparatus comprising:
a sleeve (sweatband 210), comprising a proximal open end (fig 1), a distal open end (fig 1), an inner sleeve surface (fig 1), and an outer sleeve surface (fig 1), the outer sleeve surface for receiving at least one activity reinforcement badge (capable of receiving at least one activity reinforcement badge, such as 201); and
at least one activity reinforcement badge (201), the at least one activity reinforcement badge being attachable to the outer sleeve surface intermediate the proximal open end and the distal open end (capable of being attached and intended to be attached, as shown in the figures).
Feiler does not disclose the sleeve being formed from a fabric material.
Brady teaches a similar sleeve (Band 10) including the at least one sleeve being formed from a fabric material (col 2 line 15-25 discloses, “Band 10 is comprised at least in part of elastomeric material such as spandex fiber, thereby enabling the band to securely engage the wearer's wrist. Band 10 is further comprised at least in part of water absorbent material such as fabrics containing cotton, or synthetic foam materials.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sweatband of Feiler with the fabric material taught by Brady, for the purpose of absorbing water (Brady col 2 line 20-25) such as perspiration.

As to claim 15, Feiler as modified discloses the behavior enhancement and goal-setting apparatus of claim 14 wherein the at least one activity reinforcement badge is a foundation badge (the Feiler “scoreboard,” which is considered a “foundation badge” to the degree claimed, where the claim does not provide any particular structure that would distinguish a foundation badge from any other badge, such as Feiler’s badge 201), the foundation badge comprising a proximal foundation badge edge and a distal foundation badge edge (see annotated Feiler fig 2 below), the distal foundation badge edge comprising a series of primary activity badge alignment demarcations (see annotated Feiler fig 2 below and/ or Feiler col 3 line 1-5 which discloses, “Distinct areas are provided for the indicia of each score by lines of division 203 on the face of the scoreboard and differing background coloring for each of the areas.” And/ or the indicia shown in Feiler figs 1-3 and described in Feiler col 2 line 64-78: “The scoreband member for a device to be used to register the score points for a game of tennis is therefore provided with the indicia for "love", (zero, "15", "30", "40", "ADD", and "DUCE" in the form of symbols, numerals or letters representing each of these scores.”), the series of primary activity badge alignment demarcations being aligned end-to-end along the distal foundation badge edge (Feiler figs 1-3) for demarcating a series of activity badge alignment regions in adjacency to the distal foundation badge edge (capable of demarcating and intended to demarcate a series of activity badge alignment regions in distal adjacency to the distal foundation badge edge).

    PNG
    media_image1.png
    392
    774
    media_image1.png
    Greyscale


As to claim 16, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 15 comprising at least one primary activity badge (one of Feiler 204, 205, or 208), the at least one primary activity badge being attachable to the outer sleeve surface at a select activity badge alignment region in adjacency to the distal foundation badge edge (capable of attaching and intended to attach, as shown in Feiler figs 1-3).  

As to claim 17, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 16 wherein the at least one primary activity badge comprises a foundation badge alignment demarcation (such as the point or arrow at the end of Feiler 205 or 208), the foundation badge alignment demarcation for aligning the at least one primary activity badge with a select primary activity badge alignment demarcation adjacent the distal foundation badge edge (capable of aligning and intended to align, for example, 205 points to the indicia/ alignment demarcation “30” in Feiler fig 2).  

As to claim 18, Feiler as modified does not disclose the behavior enhancement and goal setting apparatus of claim 17 wherein the series of primary activity badge alignment demarcations comprise primary activity badge demarcation-matching coloration, the at least one primary activity badge comprising foundation badge demarcation-matching coloration, the demarcation-matching coloration for aiding the user in aligning the at least one primary activity badge in adjacency to the foundation badge via a color-matched badge alignment demarcation pairing.
Feiler describes the activity reinforcement badge/ scoreboard 201 as having coloring (Feiler col 3 line 1-10) but is silent as to the coloring of the primary activity badges. One of ordinary skill would recognize that the colors either match or they do not. With there being only two choices, both options would be known to one of ordinary skill, and it would be obvious to one of ordinary skill in the art at the time the invention was filed to choose colors that match or colors that do not match, for the purpose of achieving the desired aesthetics or conveying the intended information.
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide “the series of primary activity badge alignment demarcations comprise primary activity badge demarcation-matching coloration, the at least one primary activity badge comprising foundation badge demarcation-matching coloration, the demarcation-matching coloration for aiding the user in aligning the at least one primary activity badge in adjacency to the foundation badge via a color-matched badge alignment demarcation pairing” and more specifically to provide “the color- matched badge alignment demarcation pairing comprises a first color shade, the at least one primary activity badge comprising a second color shade distal to the foundation badge alignment demarcation” for the purpose of aesthetics and conveying the intended information.

As to claim 19, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 18 wherein the color- matched badge alignment demarcation pairing comprises a first color shade, the at least one primary activity badge comprising a second color shade distal to the foundation badge alignment demarcation (this is the result of the modification presented in the rejection of claim 18 above).  

As to claim 20, Feiler as modified discloses the behavior enhancement and goal setting apparatus of claim 16 comprising at least one secondary activity badge (another of Feiler 204, 205, or 208), the at least one secondary activity badge being attachable to the outer sleeve surface in distal adjacency to the series of activity badge alignment regions and in proximal adjacency to the distal open end (capable of attaching and intended to attach, as shown in Feiler figs 1-3).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feiler (US 4164910 A) in view of Brady (US 5704067 A) as applied to claim 1 above, and further in view of Feinberg (US 4683594 A).

As to claim 2, Feiler as modified does not disclose the behavior enhancement and goal-setting system of claim 1 comprising a first sleeve and at least one second sleeve, the first sleeve comprising a first color-coded portion, the first color-coded portion for denoting a first set of curricula associated with a first color, the at least one second sleeve comprising a second color-coded portion, the second color- coded upper boundary edge for denoting a second set of curricula associated with a second color, the at least one second sleeve being awarded to the user upon the user's completion of the first set of curricula.
Feinberg teaches a similar sleeve (detachable sleeves disclosed in col 4 line 5-10) including a first sleeve and at least one second sleeve (“dress 24 includes a right sleeve detachable along line 38 and a left sleeve detachable along line 40,” col 4 line 5-10), the first sleeve comprising a first color-coded portion (“said detachable sleeves are color-coded to distinguish right from left,” claim 10), the first color-coded portion for denoting a first set of curricula associated with a first color (capable of denoting a first set of curricula, such as curricula of left and right), the at least one second sleeve comprising a second color-coded portion (“said detachable sleeves are color-coded to distinguish right from left,” claim 10), the second color- coded upper boundary edge for denoting a second set of curricula associated with a second color (capable of denoting a first set of curricula, such as curricula of left and right), the at least one second sleeve being awarded to the user upon the user's completion of the first set of curricula (capable of being awarded).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second sleeve, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second sleeve, for the purpose of protecting both of the wearer’s arms from cold weather and/ or sun damage.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first sleeve with a first color-coded portion and the second sleeve with a second color-coded portion, for the purpose of distinguishing left from right (Feinberg claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar sleeves and or indicia on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732